      Case 1:19-cv-06244-AJN-SDA Document 46 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           10/23/2020
Danielle Joyce,

                                Plaintiff,
                                                            1:19-cv-06244 (AJN) (SDA)
                  -against-
                                                            ORDER
Remark Holdings, Inc. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. Plaintiff’s Letter Motion (ECF No. 40) seeking production of certain communications

          by Defendants is GRANTED IN PART AND DENIED IN PART for the reasons stated on

          the record. Defendants shall use their best efforts to determine, no later than

          November 6, 2020, whether WeChat or Slack messages (as referenced in ECF No. 44)

          exist within their possession custody or control. By that date, Defendants shall file a

          letter advising the Court as to the status of their efforts to locate such messages.

      2. The deadline for the completion of all discovery is extended until January 29, 2021.

      3. The parties shall file a joint letter regarding the status of discovery on December 16,

          2020.

SO ORDERED.

DATED:        New York, New York
              October 23, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
